Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application has been granted the request for prioritized examination (Track I) on October 27, 2021. 
This Action is in response to the papers filed on March 7, 2022. Claims 1-30 as per claims filed on October 4, 2021 are currently pending. 
In response to the restriction requirement of January 7, 2022, Applicants’ election with traverse of Group II, drawn to a population of genetically engineered T cells, comprising: 	(i) a disrupted Regnase-1 (Regl) gene; and (ii) a disrupted Transforming Growth Factor Beta Receptor II (TGFBRII) gene, wherein the genetically engineered T cells comprise a nucleic acid encoding the CAR, claims 14-16, is akwnoleged. Claim 2 links inventions I-III.  
Additionally, Applicants’ election of  the following species to facilitate prosecution is akwnoleged :
(1) A species of a target site in the Reg1 gene: SEQ ID NO: 327;
(2) A species of a gRNA that targets the Reg1 gene: SEQ ID NO: 50;
(3) A species of a target in the TGFBRII gene: SEQ ID NO: 317;
(4) A species of a gRNA that targets the TGFBRII gene: SEQ ID NO: 312;
(5) A species of a disrupted gene or a combination thereof: disrupted TRAC and
disrupted βM gene.

Response to Applicants’ arguments
Applicant’s traversal is essentially that the restriction among at least Groups I-VI is no proper. At pages 6-9 of the remarks filed on 3/7/2022, Applicants essentially argue that: 1) “Claim 30 (Group VI) refers to claim 1 and is drawn to a pharmaceutical composition comprising the claimed population of genetically engineered T cells. Accordingly, claim 1 is a generic claim that encompasses the subject matter of claims 2-29, all of which depends from  and Inventions I and VI are directed to related products. Office Action, page 4, last paragraph, and page 5, last paragraph. Applicant notes that this is a misreading of the involved claims and the patent rules governing "related products.",  3) “Given the claim dependencies, the Group I claims (claims 1, 3-13, and 29), Group II claims (14-16), Group III claims (claims 17-18), and Group VI claims (claim 30) are overlapping in scope and not mutually exclusive.”, and 4) “the combination/subcombination refers to the scenario where certain claims are directed to a combination (e.g., AB) and other claims are directed to a subcombination, i.e., a part of the combination (e.g., B). See the ABsp/Bsp and ABbr/Bsp examples provided in MPEP §806.05(c). This is not the case here.”
Regarding 1), the examiner agrees with applicants that claim 1 is generic to Groups I-VI. A new restriction is presented below to correct for how claim 1 is generic to restricted Groups I-V. Therefore, claim 1 links inventions I-V and will be examined with the elected invention. 
Regarding 2) and 3), applicants’ arguments have been considered and found persuasive in relation to claims 17-18. Claims 17-18 are  linking claims of Groups III and IV and should have not been restricted to a distinct Group III.  A new restriction to correct for restricted claims 17-18 appears below.
  Regarding 4), Applicants’ arguments have been found persuasive. As such, a new restriction to correct for how Groups I-V are distinct each from the other is presented below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

II.	Claims 14-16, drawn to a population of genetically engineered T cells, comprising:
	(i) a disrupted Regnase-1 (Regl) gene; and (ii) a disrupted Transforming Growth Factor Beta Receptor II (TGFBRII) gene, wherein the genetically engineered T cells comprise a nucleic acid encoding the CAR classified  C12N 5/0647.
III.	Claims 19-23, drawn to a population of genetically engineered T cells, comprising:
	(i) a disrupted Regnase-1 (Regl) gene; and (ii) a disrupted Transforming Growth Factor Beta Receptor II (TGFBRII) gene, wherein the CAR binds CD19, classified in C07K 14/705.   
IV.	Claims 24-28, drawn to a population of genetically engineered T cells, comprising:
	(i) a disrupted Regnase-1 (Regl) gene; and (ii) a disrupted Transforming Growth Factor Beta Receptor II (TGFBRII) gene, wherein the CAR binds CD70, classified in C07K 14/705.   
V.	Claim 30, drawn to a pharmaceutical composition comprising the population of genetically engineered T cells, classified in A61K9.
	Claims 1 and  2 links inventions I-V.  The restriction requirement between the liked inventions is subject to the no allowance of the linking claim(s), claims 1-2 . Upon the allowance of the linking claims, the restriction requirements as to the linked invention shall be withdrawn and any claim(s) depending from or otherwise including all the limitation of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitation of the allowable In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP 804.01.  
	Claims 2, 17 and 18  link inventions III and IV.  The restriction requirement between the liked inventions is subject to the no allowance of the linking claim(s), claims 2, 17 and 18  . Upon the allowance of the linking claims, the restriction requirements as to the linked invention shall be withdrawn and any claim(s) depending from or otherwise including all the limitation of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitation of the allowable kinking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S. C. 121 are no longer applicable. See In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP 804.01.  
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect (i.e. different sequences, different structure). Group I, directed to directed to genetically engineered T cells comprising a disrupted  Regl gene, a disrupted TGFBRII, and do not require surface expression of a CAR extracellular antigen binding domain. Groups III and IV are directed to genetically engineered T cells comprising a disrupted  Regnase-1 (Regl) gene, a disrupted Transforming Growth Factor Beta Receptor II (TGFBRII), where the cells further express a chimeric antigen receptor (CAR) comprising an extracellular antigen binding domain specific for a tumor antigen and a cytoplasmic domain, where the tumor antigen is CD19 (Group III ) or CD70 (Group IV). Groups III and Group IV do not overlap in scope and are mutually exclusive because the anti-CD19 scFv of Group IV cannot bind the tumor cell expressing CD70. Conversely, the anti-CD70 scFv of Group V cannot bind the tumor cell expressing CD19. Thus, in contrast to Applicants’ remarks, Invention IV (claims 19-23) or Invention V (claims 24-28) are not overlapping in scope. Group II requires genomic insertion of the nucleic acid encoding CAR into the genome of T cells which structural feature is not required for any of the Groups I, III or  IV.  In other words, Groups I, III and IV can express a CAR from a recombinant AAV.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Because Applicant has not has an opportunity to response to the modified Restriction Requirement, Applicant may traverse the modified restriction requirement provided herein in the next response to the Office.  While the requirement is still deemed proper, the Restriction Requirement is NOT made FINAL in order to allow Applicant opportunity to respond to the modified Restriction Requirement herein.
Claims 3-13 and  17-30 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.
Therefore, claims 1, 2 and  14-16 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application filed on October 4, 2021 is a CON of Application No. 17/483,100 filed on September 23, 2021, which claims priority under 35 U.S.C. 119(e) of prior-filed provisional applications 63/225,673 filed on July, 26, 2021; 63/124,429 filed on December 11, 2020 and 63/082,357 filed on September 23, 2020. 
Thus, the earliest possible priority for the instant application is September 23, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2022 is not in compliance with the provisions of 37 CFR 1.97. The following references have not been considered by the examiner, as indicated on Form PTO 1449.

Reference WO 2010/098429 has not been considered because an English translation of the document in the parent Application 17/483,100 has not been provided.
Reference WO  2019/235581 has not been considered because an English translation of the document in the parent Application 17/483,100 has not been provided.
Reference WO 2020/032160 has not been considered because an English translation of the document in the parent Application 17/483,100 has not been provided.

All other documents in said Information Disclosure statement were considered as noted by the Examiner initials in the copy attached hereto.
Claim Objection
The claims are objected to for the following informalities: Applicants election of species: 

(1) A species of a target site in the Reg1 gene: SEQ ID NO: 327;
(2) A species of a gRNA that targets the Reg1 gene: SEQ ID NO: 50;
(3) A species of a target in the TGFBRII gene: SEQ ID NO: 317;
(4) A species of a gRNA that targets the TGFBRII gene: SEQ ID NO: 312;
(5) A species of a disrupted gene or a combination thereof: disrupted TRAC and
disrupted βM gene;

 is noted, however independent claim 1 is only drawn generically to the specific elected species. However, claim 1 recites species of the non-elected Reg1 gene and TGFBRII gene. The independent claims should be amended to reflect the elected invention and to advance prosecution Appropriate correction is required.
Provisional Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/493,280, as per claims filed on October 4, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 17/493,280.
Claim 1 of copending ‘280 application is directed to: 
1. A method for treating cancer, the method comprising administering to a subject in need thereof a population of genetically engineered T cells, wherein the genetically engineered T cells comprise:
(i) a disrupted Regnase-I (Reg1) gene;
(ii) a disrupted Transforming Growth Factor Beta Receptor II (TGFBRIJ) gene; and
(iii) a nucleic acid encoding a chimeric antigen receptor (CAR) that binds a tumor antigen.

Claim 1 of the invention is directed to a population of genetically engineered T cells, comprising:
(i) a disrupted Regnase-1 (Regl) gene; and
(ii) a disrupted Transforming Growth Factor Beta Receptor II (TGFBRII)
gene.

Claim 2 further limits claim 1 to a population of genetically engineered T cells comprising  a nucleic acid encoding a CAR. 

Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of copending ‘280 application.


The instant invention claims compositions, but double-patenting rejections of claims to a method of use based on a claimed composition are proper.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
***

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-80 of copending Application No. 17/483,100, as per claims filed on September 23, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 17/483,100.
Claim 1 of copending ‘100 application is directed to: A population of genetically engineered T cells, comprising:
(i) a disrupted Regnase-I (Reg/) gene; and/or
(ii) a disrupted Transforming Growth Factor Beta Receptor II (TGFBRIT)
gene.

Claim 1 of the invention is directed to a population of genetically engineered T cells, comprising:
(i) a disrupted Regnase-1 (Regl) gene; and
(ii) a disrupted Transforming Growth Factor Beta Receptor II (TGFBRII)
gene.

.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
***
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/493,271, as per claims filed on October 4, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 17/493,271, 
Claim 1 of copending ‘271 application is directed to: a method for preparing a population of genetically engineered T cells, the method comprising:
(a) providing a plurality of T cells;
(b) genetically editing the Reg1 gene and the TGFBRII gene in the T cells; and
(c) producing a population of genetically engineered T cells, which
comprise a disrupted Reg1 gene and a disrupted TGFBRII gene.

Claim 1 of the invention is directed to a population of genetically engineered T cells, comprising:
(i) a disrupted Regnase-1 (Regl) gene; and
(ii) a disrupted Transforming Growth Factor Beta Receptor II (TGFBRII)
gene.

Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of 17/493,271.
The ‘271 applications claims compositions and methods, but double-patenting rejections of claims to a composition based on a claimed method of use are proper.  This Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 15 recites the limitations " the disrupted Reg1 gene, the disrupted TGFBRII gene, the disrupted TRAC gene, the disrupted β2M, or the disrupted CD70 gene”. There is insufficient antecedent basis for these limitation in the claim or parent claims. As such the metes and bounds of the claim are indefinite. 
Claim 16 is indefinite insofar as it depends from claim 15.
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
The instant claims are product claims drawn to a population of engineered T cells comprising a disruption of the Reg1 gene and  a disruption of the TGFBRII gene. Claim 2 further limits the population of T cells to further express a CAR. Claim 14 further limits claim 2 to engineered T cells comprising a nucleic acid encoding the CAR and claim 16 requires that the nucleic acid encoding CAR replaces a deleted fragment comprising the nucleotide of SEQ ID NO:69  (i.e., agagcaacag tgctgtggcc  ) in the TRAC gene. 

Claims 1, 2 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al., (US Pub 2021/0139850; effective filing date November 13, 2019) in view of  Tang et al. (JCI Insight. 2020;5(4):e133977, pages 1-17; Published 02/27/2020; of record IDS filed on 1/24/2022) and further in view of Moriarity et al. (US Patent No. 10,166,255).
Regarding claims 1 and 2, Ye et al., discloses genetically engineered T cells expressing a chimeric antigen receptor (CAR) comprising a disruption of the T cell receptor alpha chain constant region (TRAC) gene (paragraph [0005] of the published application) and disruption of additional genes including Regnase-1, Tet2, Fas, CD70, wherein when edited T cells are  compared with “ the non-edited T counterpart, T cells in a T cell bank may have enhanced expansion capacity in culture, enhanced proliferation capacity, greater T cell activation, and/or reduced apoptosis levels.” (paragraph [0058]).
Ye et al., does not teach a disruption of the TGFBRII gene. 
Tang et al. teach that TGFBR2 edited CART cells (using the CRISPR/Cas system, see abstract) have a better in vivo tumor elimination efficacy. Tang et al. stated, "we greatly improved the in vitro and in vivo function of CAR T cells in TGFβ-rich tumor environments by 
It would have been prima facie obvious to a person of ordinary skill in the art to have further modified the CAR T cells of Ye et al., to comprise a disruption at both the Regnase-1 locus and the TGFBR2 locus based upon the combined teachings of Ye and Tang.  One of ordinary skill in the art would have been motivated to further modify the CAR T cells of Ye et al. to comprise a disruption at the TGFBR2 locus because the prior art teach that the efficacy of the CAR T cells in vitro could be increased by reduction of TGFBR2 expression.
Regarding claims 14 and 15, the combined teachings of Ye and Tang make obvious the engineered cells of claim 1and  2. Additionally, Ye discloses that a nucleic acid encoding CAR can be inserted into a nucleic acid of interest in the host cell including  into a location within a TRAC gene to disrupt the TRAC gene (paragraph [0147]-[0149]). 
Regarding claim 16,  the combined teachings of Ye and Tang make obvious the engineered cells of claim 1, 2, 14 and 15. The combined teachings of Ye and Tang do not teach of the TRAC gene of SEQ ID NO: 76. However, the sequence of the T-cell receptor alpha locus is known in the art, as set forth in Moriarty et al. US Patent NO. 10166255, SEQ ID NO: 146 (Table 9; T-cell receptor alpha locus).

    PNG
    media_image1.png
    274
    776
    media_image1.png
    Greyscale

prima facie obvious for one of ordinary skill in the art to target the  T-cell receptor alpha locus comprising the nucleotide sequence of SEQ ID NO:69 with a guide RNA (gRNA) spacer sequence for insertion of the nucleic acid encoding CAR into the  T-cell receptor alpha locus with a reasonable expectation of success because the prior art discloses specific gRNA genomic sites that can be targeted with the  CRISPR/Cas genomic editing system to reduce the expression and/or activation of TRAC, TGFBR2 and/or Reg-I.

* The examiner notes that the nucleotides of SEQ ID NO: 50, e.g, a species of a gRNA that targets the Reg1 gene; and the nucleotide of SEQ ID NO: 312; e.g.,  a species of a gRNA that targets the TGFBRII gene, are free of prior art.
References made of record in a PTO-892 Form to complete the record
U.S. Patent 10,736,919, U.S. Patent 10,857,184, U.S. Patent 10,881,689, U.S. Patent 10,729,725, U.S. Patent 11,071,755, U.S. Patent 11,135,247 and U.S. Patent 11,191,783.
Eyquem et al, Nature 2017; pp. 113-117. Eyquem et al, discloses CRISPR/Cas9-targeted integration of a CAR-GFP fusion gene into TRAC locus which enhances T cell potency in vitro and in vivo.
Conclusion
Claims 1, 2 and  14-16 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633